Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10991682 B2 to Yueh et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent renders obvious the instant Application.
Regarding independent claim 1: Yueh teaches (e.g., Claims 1-19) an electronic device, comprising: 
a substrate;
a first electrode and a second electrode disposed on the substrate (Claim 1, Lines 1-5); 
a first electronic unit corresponding to a sub-pixel; and 
a second electronic unit corresponding to another sub-pixel, 
the first electrode electrically connected to the first electronic unit and the second electronic unit (Claim 1, Lines 10-15), and 
the second electrode electrically connected to one of the first electronic unit and the second electronic unit;
wherein the second electrode is separated from the first electrode (Claim 1, Lines 14-15).
Regarding claim 2: Yueh teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
further comprising a circuit layer structure disposed between the first electrode and the first electronic unit (Claim 14).
Regarding claim 3: Yueh teaches the claim limitation of the electronic device of claim 2, on which this claim depends,
wherein the circuit layer comprises a plurality of thin film transistors electrically connected to the first electronic unit, one of the plurality of thin film transistors comprises a channel layer not overlapped with the first electrode in a normal direction of a surface of the substrate (Claim 6). 
Regarding claim 4: Yueh teaches the claim limitation of the electronic device of claim 3, on which this claim depends,
wherein the one of the plurality of thin film transistors is a driving element (Claim 7). 
Regarding claim 5: Yueh teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
wherein the first electrode transmits a constant voltage to the first electronic unit and the second electronic unit (Claim 2). 
Regarding claim 6: Yueh teaches the claim limitation of the electronic device of claim 5, on which this claim depends,
wherein the constant voltage is defined by measuring the voltage at a same position of the first electrode within 30 frames, and the variation of the voltage is lower than + or - 3% (Claim 12; in a device claim, the method of measuring voltage does not differentiate from the prior art). 
Regarding claim 7: Yueh teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
further comprising an organic layer disposed between the first electrode and the electronic units (Claim 1). 
Regarding claim 8: Yueh teaches the claim limitation of the electronic device of claim 7, on which this claim depends,
wherein at least a portion of the organic layer directly contacts the substrate (Claim 13).
Regarding claim 9: Yueh teaches the claim limitation of the electronic device of claim 7, on which this claim depends,
 wherein a thickness of the organic layer ranges from 10µm to 50µm (Claim 5). 
Regarding claim 10: Yueh teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
 further comprising a circuit layer structure disposed between the first electrode and the first electronic unit.
Regarding claim 11: Yueh teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
wherein the first electrode comprises a material selected from a group consisting of Cu, Ag and Au (Claim 9). 
Regarding claim 12: Yueh teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
 wherein the first electrode provides a first voltage, the second electrode provides a second voltage, and the second voltage and the first voltage have different potentials (Claim 12). 
Regarding claim 13: Yueh teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
 wherein the plurality of electronic units are light emitting units, antenna units, sensor units, or a combination thereof (Claim 14). 
Regarding claim 14: Yueh teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
wherein a thickness of the first electrode ranges from 1µm to 6µm (Claim 8).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US 2015/0084054 A1).
Regarding independent claim 1: Fan teaches (e.g., Figs. 1-4, annotated Fig. 3) an electronic device, comprising:
a substrate ([0040]: substrate of transistor devices D1,D2);
a first electrode ([0019]: annotated Fig. 3, ELECT1 connected to PL1) and a second electrode ([0016]: PE2) disposed on the substrate;
a first electronic unit ([0021]: LED1) corresponding to a sub-pixel ([0016]: 112); and 
a second electronic unit ([0021]: LED2) corresponding to another sub-pixel ([0016]: 121),
the first electrode (ELECT1) electrically connected to the first electronic unit (LED1) and the second electronic unit (LED2), and
the second electrode (PE2) electrically connected to one of the first electronic unit and the second electronic unit (Figs. 3 an 4: connected to second electronic unit LED2);
wherein the second electrode (PE) is separated from the first electrode (ELECT 1).

    PNG
    media_image1.png
    739
    1196
    media_image1.png
    Greyscale

Regarding claim 2: Fan teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
further comprising a circuit layer structure (layer of SW2(T1)) disposed between the first electrode (ELECT1 on the left side of RL1) and the first electronic unit (LED1).
Regarding claim 10: Fan teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
further comprising a circuit layer structure ([0023]: RL1) disposed between the first electrode (ELECT1) and the first electronic unit (LED1).
Regarding claim 12: Fan teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
wherein the first electrode provides a first voltage, the second electrode provides a second voltage, and the second voltage and the first voltage have different potentials. 
Regarding claim 13: Fan teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
wherein the plurality of electronic units are light emitting units, antenna units, sensor units, or a combination thereof ([0022]: the plurality of electronic units LEDs are light emitting units). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Fan et al. (US 2015/0084054 A1).
Regarding claim 3: Fan teaches the claim limitation of the electronic device of claim 2, on which this claim depends,
wherein the circuit layer comprises a plurality of thin film transistors ([0016]-[0017]: T1) electrically connected to the first electronic unit (Fig. 4, thin film transistors T1 transistors of SW2 connected to first electronic unit LED1).
Fan does not expressly teach that one of the plurality of thin film transistors comprises a channel layer not overlapped with the first electrode in a normal direction of a surface of the substrate. 
However, Fig. 3, shows that only a portion of the first electrode overlap the region assigned for the thin film transistors represented by dotted lines.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Fan, one of the plurality of thin film transistors comprising a channel layer not overlapped with the first electrode in a normal direction of a surface of the substrate, for the benefit of reducing capacitive influence on the lower transistors, and thus improve device functionality.
Regarding claim 4: Fan teaches the claim limitation of the electronic device of claim 3, on which this claim depends,
 Fan does not expressly teach that the one of the plurality of thin film transistors is a driving element. 
However, there is a finite number of choices for the types of a transistors (load transistors, switching transistors and driving transistors) with a reasonable expectation of success.
The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), but stated that the Federal Circuit had erred by applying the teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic way. KSR, 550 U.S. at 404, 82 USPQ2d at 1391. Specifically, the Supreme Court stated that the Federal Circuit had erred in four ways: (1) "by holding that courts and patent examiners should look only to the problem the patentee was trying to solve " (Id. at 420, 82 USPQ2d at 1397); (2) by assuming "that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem" (Id.); (3) by concluding "that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try’" (Id. at 421, USPQ2d at 1397); and (4) by overemphasizing "the risk of courts and patent examiners falling prey to hindsight bias" and as a result applying "[r]igid preventative rules that deny factfinders recourse to common sense" (Id.). 
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation." Id.  at 416-17, 82 USPQ2d at 1395. (3) "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.). The principles underlining these cases are instructive when the question is whether a patent application claiming the combination of elements of prior art would have been obvious. The Supreme Court further stated that:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396.
Therefore, it would have been obvious to make one of the thin film transistors, a driving thin film transistors. MPEP 2146 (I).
Regarding claim 5: Fan teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
wherein the first electrode transmits a constant voltage to the first electronic unit and the second electronic unit (annotated Fig. 3, first electrode ELECT1 transmits a constant voltage to the first electronic unit 163 and the second electronic unit 183; Fig. 4; in a device claim, the method of operating the device does not differentiate from the prior art). 
Applicant is reminded that in a product claim, where the claimed invention and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Regarding claim 6: Fan teaches the claim limitation of the electronic device of claim 5, on which this claim depends,
 wherein the constant voltage is defined by measuring the voltage at a same position of the first electrode within 30 frames, and the variation of the voltage is lower than + or - 3% (annotated Fig. 3, first electrode ELECT1 transmits a constant voltage to the first electronic unit 163 and the second electronic unit 183; Fig. 4; in a device claim, the method of operating the device does not differentiate from the prior art). 
Applicant is reminded that in a product claim, where the claimed invention and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Regarding claim 7: Fan teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
further comprising an organic layer ([0023]: organic layer 13/20) disposed between the first electrode (annotated Fig. 3, ELECT1) and the electronic units (LED1 and LED2). 
Regarding claim 8: Fan teaches the claim limitation of the electronic device of claim 7, on which this claim depends,
wherein at least a portion of the organic layer (13/20) directly contacts the substrate (annotated Fig. 3; substrate).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Fan et al. (US 2015/0084054 A1) in view of Yu et al. (US 2019/0252312 A1).
Regarding claim 11: Fan teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
Fan does not teach that the first electrode comprises a material selected from a group consisting of Cu, Ag and Au. 
Yu teaches (e.g., Fig. 13) an electronic device comprising a first electrode ([0043]: 1301),
wherein the first electrode comprises a material selected from a group consisting of Cu, Ag and Au ([0043]: first electrode 1301 comprises copper (Cu)).
Copper is a known as suitable material used for electrode in the art. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) MPEP 2144.07.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Fan et al. (US 2015/0084054 A1) in view of Kamura et al. (US 2016/0372528 A1). 
Regarding claim 9: Fan teaches the claim limitation of the electronic device of claim 7, on which this claim depends,
Fan does not expressly teach that a thickness of the organic layer ranges from 10µm to 50µm. 
Kamura teaches (e.g., Fig. 22) an electronic device comprising a an organic layer ([0251]: 23);
Kamura further teaches that a thickness of the organic layer ranges from 0.1µm to 2µm ([0251]-[0252]). 
Although, Fan as modified by Kamura does not teach that the thickness range is from 10µm to 50µm, one of ordinary skill in the art would deposit a thicker layer, based on needed or for structural support purpose.
Therefore, it would have been obvious to a person of ordinary skill at the time of the effective filing date to modify thickness of the organic layer of Kamura and arrive at “a thickness of the organic layer ranges from 10µm to 50µm a thickness of the organic layer ranges from 10µm to 50µm”, for the benefit of increasing the protection of the underlying device.
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396.
Further, applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Regarding claim 14: Fan teaches the claim limitation of the electronic device of claim 1, on which this claim depends,
Fan does not expressly teach that a thickness of the first electrode ranges from 1µm to 6µm.
Kamura teaches (e.g., Fig. 22) an electronic device comprising a an organic layer ([0251]: 23);
Kamura further teaches that a thickness of the first electrode ranges from 0.01µm to 1µm ([0257]).
Fan as modified by Kamura does teach an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hugues (US 20180269234 A1) teaches (e.g., Fig. 4) an electronic device comprising a substrate; a first electrode and a second electrode disposed on the substrate; a first electronic unit ([0186]: 402) corresponding to a sub-pixel; and a second electronic unit ([0186]: 402) corresponding to another sub-pixel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826